Title: To George Washington from Theodorick Bland, 2 July 1781
From: Bland, Theodorick
To: Washington, George


                  Sr
                     
                     Fairy Hill near the falls of Shuilkyll July 2d 1781
                  
                  In my last I had the honor to inform yr Excelly that your letter which came enclosed to me directed to the Govr of Virginia was forwarded by express—the departure of the Chevr de La Luzerne for camp affords me this opportunity, of acquainting your Excellency that your request respecting the Rifflemen from this state has been this day enforced by a requisition of Congress, in the terms contained in your letter but not without some opposition from the delegates of this state, which excited no small surprize in me seeing the requisition was in every sense so necessary and proper—the Exertions of Rhode Island and some of the other states make a happy Contrast to this disposition.  We have great reason to believe from a letter of Col. Cary Sp. of the Sen. of Virginia, that Ninety Six fell before General Greene the latter end of May, as he mentions having seen a letter from a Capt. Pearce of the 24th of May who says the Enemy had made a sally but were repulsed with Considerable loss & there was little doubt but that a few days wd deliver it into our hands.  the same fate it is expected wd befall Augusta, but of this no certain intelligence has come to hand officially It may be some Satisfaction to your Excelly to be assured that Col. Cary has informed us that altho the Enemy have penetrated so far and in such force into our Country (Virginia) not twenty People have Joind them, and not one of those Natives, except Negroes—and a universal and unanimous Spirit of oposition prevails among all ranks of People, the same accounts inform us that the Marquis is above Six thousand strong—& that Lord Cornwallis is extremely weakend by sickness and desertion—the latter was low down on James River, & the Marquis below Richmond within 20 miles of him.  I was sorry to find on waiting on Mrs Washington that she has been indisposed, and hoping that the Country air will be more beneficial to her than the Town have requested that she will take up her Quarters with us at this place which I have some hopes she will do in a day or two as soon as she has rested from her fatigue We have no news from Virginia but what I have already related except, that Mr Nelson has been elected Governor—Mr Hardy and Mr McDowal Counsellors, Mr Blair & Mr Edmd Randolph added to and Mr M.. Smith Subtracted from the Delegation to Congress.  With most fervent wishes for a Happy and Successfull campaign I am with the greatest Sincerity and most perfect respect Yr Excellys Most obedt Servt
                  
                     Theok Bland
                  
               